Jenkins, P. J.,
dissenting in part. I agree with all that is said in the decision except the statement in the fifth division to the effect that the communication to which it refers would not prevent the attorney from thereafter continuing to perform services for his client in pursuance of the matters theretofore undertaken, and recovering the reasonable value of such subsequent services. In my opinion, the communication referred to left the attorney in a position to recover only for the value of the services rendered prior to the receipt of the communication, under the theory set forth in the sixth division of the syllabus.